1                                                       The Honorable Brian D. Lynch
                                                        Location: Tacoma, Washington
2
                                                        Chapter 7
3

4                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                     TACOMA DIVISION
6
     In re:                                              No. 19-42329-BDL
7                                                        CHAPTER 7
     MICHAL, ERICKA ANNE
8                                                        TRUSTEE’S OBJECTIONS TO PROPERTY
                                                         CLAIMED AS EXEMPT
9
                                    Debtor(s).
10
     Ericka Michal
11   1627 6th Ave SW
     Puyallup, WA 98371
12

13                  TO THE DEBTOR

14

15
              YOU AND EACH OF YOU WILL PLEASE TAKE NOTICE that the Trustee, Brian L.
16
     Budsberg, pursuant to 11 USC Sec. 522(l) and BR 4003(b) hereby objects to all of the debtor(s)
17
     claimed exemptions as set forth in Schedule C of the Debtor's Bankruptcy Schedules. If appropriate
18

19
     a specific objection is described in the below table. Whether or not the Trustee is making a specific

20   objection, the Trustee is hereby objecting to all of the Debtor's exemptions for the reasons more

21   fully stated below:
22
        Description of Property         Statute        Exemption         Petition     Trustee's
23                                       Cited          Claimed           Value       Estimated
                                                                                        Value
24     1627 6th Ave SW,              Wash. Rev.       $125,000.00      $341,000.00 Pending Trustee
       Puyallup, WA 98371            Code§§                                        Determination
25
                                     6.13.010,
26                                   6.13.020,
                                     6.13.030
27

28
                                                                            Budsberg Law Group, PLLC
     TRUSTEE’S OBJECTIONS TO PROPERTY                                                PO Box 8928
     CLAIMED AS EXEMPT - 1                                                         Lacey, WA 98509
                                                                                 Phone: (360) 584-9093
1
             The Trustee is objecting, in part, to preserve his rights to object pending receipt of more
2

3
     information about the debtors' assets.

4            The Trustee is also objecting to any attempt to claim an exemption which is in excess of

5    the value allowed by federal or state law where circumstances require more time or information to

6    make a final determination.
7            The Trustee objects to the exemption of any property where no exemption is permitted
8    under federal or state law.
9
             The Trustee objects to the exemption if or when the actual value of an asset exceeds the
10
     value given by the debtor(s).
11
             The Trustee objects to the exemption in any asset if the debtor has failed to provide
12
     information or documentation to the Trustee or has failed to cooperate with the Trustee regarding
13
     the investigation of the debtor(s) financial affairs or has concealed any property.
14
             The Trustee reserves the right to assert any other basis for an objection regarding any
15

16
     exemption or otherwise amend his objections to any exemption as may be determined appropriate

17   at a later date or to set this Objection for later hearing.

18

19                                   Dated this 9th day of September, 2019.
20
                                                           Budsberg Law Group, PLLC, PLLC
21

22
                                                           /s/ Brian L. Budsberg
23                                                         Brian L. Budsberg, 11225
                                                           Trustee
24

25

26

27

28
                                                                              Budsberg Law Group, PLLC
     TRUSTEE’S OBJECTIONS TO PROPERTY                                                 PO Box 8928
     CLAIMED AS EXEMPT - 2                                                          Lacey, WA 98509
                                                                                  Phone: (360) 584-9093
1                                             CERTIFICATE
2
            On this day, I forwarded a true and accurate copy of the document to which this certificate
3
     is affixed via United States Postal Service, postage prepaid, to the Debtor herein.
4
            I certify under penalty of perjury under the laws of the State of Washington that the
5

6
     foregoing is true and correct.

7

8           DATED this 9th day of September, 2019, at Olympia, Washington.
9

10

11

12
                                                           Budsberg Law Group, PLLC, PLLC
13

14                                                         /s/ Lynda Carpenter
                                                           Lynda Carpenter, Trustee Assistant
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            Budsberg Law Group, PLLC
     TRUSTEE’S OBJECTIONS TO PROPERTY                                               PO Box 8928
     CLAIMED AS EXEMPT - 3                                                        Lacey, WA 98509
                                                                                Phone: (360) 584-9093
